Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited references; Ferguson (US 20140379247), Goto (US 20200238980), Van Dan Elzen (US 20130231830), or Yan (US 20190241123), do not teach each and every limitation of the independent claims. In particular, in regards to independent claim 1, the Applicant argues the cited references fail to teach the newly amended claim language. In particular, that Ferguson’s process is not configured to perform the newly amended limitations and instead merely describes that the navigation and pathing system may be any system configured to determine a driving path for the vehicle. By contrast, the Applicant continues, the present application describes, as example, “a search function for searching a target object may only be performed in the partial area. As the search function is only executed in the partial area, not the entire area, resource usage may be reduced” and cites the Applicant’s specification [0524]. 
However, Ferguson does not only disclose determining a driving path, but in fact discloses far more. In particular, Ferguson teaches determining an object in the lane of travel of the vehicle in an image and isolating the image based on the lane of travel ([0081]), this is forming a partial image. Ferguson, indeed does not teach using both map and visibility information to search for a target object, but this is remedied by Goto. Likewise, contrary to the cited portion of the Applicant’s specification, the claims do not recite a search function for searching for a target object only in a partial area, but instead recite searching for a target object and then determining the partial area of the image corresponding to the target object. As such, according to claim 1, the target object has to be defined first, then the partial area of the image determined.
As such, the combination of Ferguson and Goto teaches each and every limitation of the independent claims and these arguments are unpersuasive, especially as the claims do not reflect the arguments provided by the Applicant. A complete rejection has been provided below addressing each and every limitation of the amended claim. 
Applicant continues that Goto fails to remedy the deficiencies of Ferguson, as argued above in regards to claim 1. 
However, Goto teaches, amongst much else, determining the presence of a preceding vehicle, which itself is visibility information, and adjusting control based upon this determination. As the claims provide little structure to the visibility information, only reciting that it is based on sensor information and an optimal path, a suitably and reasonably broad interpretation is more than appropriate. 
As such, this argument is unpersuasive and Goto applies comfortably to the newly amended limitations. 
Applicant argues independent claim 19 is allowable for similar reasons as independent claim 1. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues all dependent claims which depend on either independent claim 1 or independent claim 19 are allowable at least by virtue of their dependency.  
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 20140379247) in view of Goto et al. (US 20200238980).
In regards to claim 1, Ferguson teaches a path providing device configured to provide path information to a vehicle, the device comprising: (Fig 1)
a communication unit configured to receive map information from a server; ([0075] image map representing the environment may be periodically updated by information received from a server. [0049] peripherals 108, specifically wireless communication system 146, function to allow communication with external devices such as a server.)
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; ([0033] sensor system 104 includes camera 130. Cameras are imaging sensors. [0038] camera 130 may contain more than one camera device. [0043] computer vision system 140 receives images from camera.) and 
a processor configured to: ([0051] processor 113.)
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, ([0043] computer vision system 140 processes images to recognize environment around vehicle including roadway boundaries which are indications of lanes. [0075] lanes 402a and 402b are determined, where 402b is shown by example as the lane of travel.)
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, ([0044] navigation and pathing system 142 determines a driving path for the vehicle, where the vehicle travels upon a lane of travel. [0045] obstacle avoidance system 144 determines driving maneuver needed to avoid obstacle. This optimizes the driving path by avoiding obstacles.)
	wherein the processor is configured to: ([0051] processor 113.)
based on the map information, search for a target object to be sensed by the one or more sensors, ([0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone. [0074] boundaries for lanes are defined in image map.)
determine at least one partial area of the image corresponding to the target object, ([0074] a lane of travel is defined in the image. [0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone.)
output, through the interface unit, guide information for indicating a region corresponding to the at least one partial area, ([0085] instructions are output to control the vehicle based on the above determinations.)
control the interface unit to generate a first image corresponding to the at least one partial area, ([0081] image data for the lane of travel is used, remaining image data is ignored. This requires generating a first image corresponding to the at least one partial area because the image data shows the lane.) and 
control the interface unit to cause the one or more sensors to perform a specific function based on the at least one partial area. ([0081] once a lane of travel is determined, a check of if an object is present in the lane is performed.)
	Ferguson does not teach: 
based on the sensing information and the optimal path, generate autonomous driving visibility information to transmit the autonomous driving visibility information to at least one of an electric component disposed at the vehicle or the server, and 
update the optimal path based on the autonomous driving visibility information, the autonomous driving visibility information including dynamic information related to a movable object located in the optimal path, 
wherein the processor is configured to control the interface unit to execute a control function related to the image sensor based on the autonomous driving visibility information. 
based on the map information and the autonomous driving visibility information, search for a target object to be sensed by the one or more sensors,
However, Goto teaches detecting a preceding vehicle traveling ahead of the own vehicle in images. The images are taken by a vehicle mounted camera and transmitted to the vehicle’s electronic control unit ([0058]). The presence of a preceding vehicle itself is visibility information because a preceding vehicle inherently must block visibility beyond the preceding vehicle, whether that be visibility of further in the lane or another area of the vehicle environment. Further, this is based on the traveling path of the vehicle as a preceding vehicle, by definition, travels ahead of the own vehicle along or near the traveling path. Still further, when the preceding vehicle is detected speed may be controlled to maintain an inter-vehicle distance ([0061]) or speed may be limited by other factors ([0060]). Additionally, at least the presence, position, and speed of an obstacle is determined ([0142]). Obstacle avoidance control may also be executed, at least in the form of speed control, based on an object ahead of the own vehicle and the relative speed with the object ([0091]). These update the optimal path by adjusting the speed at which the vehicle traverses the path and these updates happen based upon the visibility information, which includes dynamic information in the form of relative speed, and this is determining an object based at least in part on visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, by incorporating the teachings of Goto, such that images are analyzed to determine the presence of a preceding vehicle, which itself is visibility information, the images including the visibility information is transmitted to an electronic control unit, the travel path is updated based on this information and the relative speed with the preceding vehicle or obstacle, and the vehicle is controlled to adjust the travel path. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers. 

In regards to claim 2, Ferguson, as modified by Goto teaches the device of claim 1, wherein the processor is configured to control the interface unit to activate or deactivate a function of the image sensor based on the autonomous driving visibility information. ([0074] when an image is acquired the image may be analyzed to determine a portion of the image that represents a lane of travel. As the visibility information is contained within the image, regardless of whether or not the image has yet been analyzed, a function of the image sensor is adjusted based upon the visibility information. [0081] the image may be analyzed to determine an object present within the lane. [0060], [0072] sensors facing in a desired direction are selected. [0060] the sensor unit 202 may be on a movable mount that allows for a range of angles to scan the environment. As scanning is done for visibility, this scanning must be at least based in part upon the visibility information. This is another function of the image sensor that may be activated based on the driving visibility information.)

In regards to claim 3, Ferguson, as modified by Goto, teaches the device of claim 2, wherein the processor is configured to: 
determine the target object based on at least one of a high-definition map or the autonomous driving visibility information, the map information comprising the high-definition map; ([0081] searches for an object present within the same lane of travel as the own vehicle. [0053] roadway maps are stored, [0077] which are used at least in part to determine location of lane boundaries. As the maps record details roadway information, they are high definition maps.) and 
Goto teaches when it is determined that there is no obstacle, processing is terminated ([0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto, such that when no obstacle is found, the object search function is stopped, which is deactivating a function of the image sensor. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers.

In regards to claim 4, Ferguson, as modified by Goto teaches the device of claim 3, wherein the processor is configured to: 
determine a search range with respect to the vehicle based on at least one of a location of the vehicle or the sensing information; ([0081] searches for an object present within the same lane of travel as the own vehicle. The lane of travel is the search area of the image. The location of the own vehicle is within the lane.) and 
search for the target object located within the search range based on at least one of the high-definition map or the autonomous driving visibility information. ([0053] roadway maps are stored, [0077] which are used at least in part to determine location of lane boundaries.)

In regards to claim 5, Goto teaches determining whether or not there is an obstacle on the predicted traveling course of the vehicle ([0143]). When there is not an obstacle on the predicted traveling course, processing is terminated ([0144]). Obstacle information determined includes presence or absence of an obstacle, position, speed, etc. of a preceding vehicle ([0142]). All of these are dynamic information and at least the presence must be determined to be true and the position must be determined to be in the predicted travel path of the vehicle which are therefore also reference conditions. As such, when these conditions are not met, the search for the object stops. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto, such that the dynamic information is checked against reference conditions and if these conditions are not met, the obstacle detection is terminated. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers.

In regards to claim 9, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the processor is configured to: 
select some lanes among the plurality of lanes based on the autonomous driving visibility information to include the selected lanes in the at least one partial area, unselected lanes among the plurality of lanes not being included in the at least one partial area. (([0074] a lane of travel is defined in the image. [0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone. Additionally, one of ordinary skill would have understood that when the vehicle is traveling between lanes, and not wholly in one single lane, both lanes must be analyzed and isolated together.)

In regards to claim 12, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the processor is configured to control the interface unit to cause the image sensor to change at least one of an angle of view (AOV) or a depth of field (DOF) of the image sensor based on the autonomous driving visibility information. ([0060] the sensor unit 202 may be on a movable mount that allows for a range of angles to scan the environment. As scanning is done for visibility, this scanning must be at least based in part upon the visibility information.)

In regards to claim 13, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the processor is configured to, based on a determination that a first road included in the optimal path is expected to merge into the road on which the vehicle is travelling, control the interface unit to cause the image sensor to detect the first road. ([0043] computer vision system analyzes images to determine environment around vehicle including roadway boundaries. If the camera views the road then it inherently must detect the merging road, as a merging road is merely a case of the disclosure of Ferguson, both when the merging road contains the optimal path and when it does not.)

In regards to claim 14, Ferguson, as modified by Goto teaches the device of claim 1, wherein the processor is configured to: 
select at least one of a plurality of image sensors disposed at the vehicle based on the optimal path; ([0060] sensor unit 202 may include any combination of cameras, RADARs, LIDARs, range finders, and acoustic sensors. Sensors, in particular relevance cameras, may be moved to scan information from each direction of the vehicle. [0072] any desired direction of view may be selected.) and 
execute the control function related to the at least one of the plurality of image sensors. ([0074] once image is acquired, an area representing a lane of travel may be determined in the image.)

In regards to claim 16, Ferguson, as modified by Goto teaches the device of claim 1. 
Ferguson also teaches processor executes instructions for controlling the system of Fig 1 ([0052]). When an image is acquired the image may be analyzed to determine a portion of the image that represents a lane of travel ([0074]). The image may be analyzed to determine an object present within the lane ([0081]). 
Goto teaches determining whether or not there is an obstacle on the predicted traveling course of the vehicle ([0143]). When there is not an obstacle on the predicted traveling course, processing is terminated ([0144]). Obstacle information determined includes presence or absence of an obstacle, position, speed, etc. of a preceding vehicle ([0142]). All of these are dynamic information and at least the presence must be determined to be true and the position must be determined to be in the predicted travel path of the vehicle which are therefore also reference conditions. As such, when these conditions are not met, the search for the object stops. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto, such that a specific function of the interface unit is executed by the processor based on dynamic conditions. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers.

In regards to claim 17, Ferguson, as modified by Goto, teaches the device of claim 16, wherein the specific function includes a first function for changing an area for generating the image by the image sensor, a second function for searching for an object in a partial area of the image, and a third function for selecting at least one image sensor among a plurality of image sensors disposed at the vehicle. ([0074] when an image is acquired the image may be analyzed to determine a portion of the image that represents a lane of travel. [0081] the image may be analyzed to determine an object present within the lane. [0060], [0072] sensors facing in a desired direction are selected.)

In regards to claim 18, Goto teaches determining whether or not there is an obstacle on the predicted traveling course of the vehicle ([0143]). When there is not an obstacle on the predicted traveling course, processing is terminated ([0144]). Obstacle information determined includes presence or absence of an obstacle, position, speed, etc. of a preceding vehicle ([0142]). All of these are dynamic information and at least the presence must be determined to be true and the position must be determined to be in the predicted travel path of the vehicle which are therefore also reference conditions. As such, when these conditions are not met, the search for the object stops. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto, such that the dynamic information is checked against reference conditions and if these conditions are not met, the obstacle detection is terminated. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers.

In regards to claim 19, Ferguson teaches a method for providing path information to a vehicle, the method comprising: (Fig 3A, 3B)
receiving map information from a server; ([0075] image map representing the environment may be periodically updated by information received from a server.)
receiving sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; ([0069] in step 302 image data indicative of the environment around a vehicle is received. [0033] sensor system 104 includes camera 130. Cameras are imaging sensors. [0038] camera 130 may contain more than one camera device. [0043] computer vision system 140 receives images from camera.)
based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road; ([0074] in step 304 a portion of the image that represents the lane of travel is determined.)
determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; ([0085] in block 308 driving instructions are determined and output. [0044] navigation and pathing system 142 determines a driving path for the vehicle, where the vehicle travels upon a lane of travel. [0045] obstacle avoidance system 144 determines driving maneuver needed to avoid obstacle. This optimizes the driving path by avoiding obstacles.)
based on the map information, searching for a target object to be sensed by the one or more sensors; ([0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone in step 306. [0074] boundaries for lanes are defined in image map.)
determining at least one partial area of the image corresponding to the target object; ([0074] a lane of travel is defined in the image. [0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone in step 306.)
outputting, through the interface unit, guide information for indicating a region corresponding to the at least one partial area; ([0085] instructions are output to control the vehicle based on the above determinations at step 308.)
generating a first image corresponding to the at least one partial area; ([0081] image data for the lane of travel is used, remaining image data is ignored. This requires generating a first image corresponding to the at least one partial area because the image data shows the lane.) and 
controlling the interface unit to cause the one or more sensors to perform a specific function based on the at least one partial area. ([0081] once a lane of travel is determined, a check of if an object is present in the lane is performed.)
Ferguson does not teach: 
generating autonomous driving visibility information based on the sensing information and the optimal path to transmit the autonomous driving visibility information to at least one of an electric component disposed at the vehicle or the server; 
updating the optimal path based on the autonomous driving visibility information, the autonomous driving visibility information including dynamic information related to a movable object located in the optimal path; 
controlling an interface unit to execute a control function related to the image sensor based on the autonomous driving visibility information.
based on the map information and the autonomous driving visibility information, searching for a target object to be sensed by the one or more sensors; 
However, Goto teaches detecting a preceding vehicle traveling ahead of the own vehicle in images. The images are taken by a vehicle mounted camera and transmitted to the vehicle’s electronic control unit ([0058]). The presence of a preceding vehicle itself is visibility information because a preceding vehicle inherently must block visibility beyond the preceding vehicle, whether that be visibility of further in the lane or another area of the vehicle environment. Further, this is based on the traveling path of the vehicle as a preceding vehicle, by definition, travels ahead of the own vehicle along or near the traveling path. Still further, when the preceding vehicle is detected speed may be controlled to maintain an inter-vehicle distance ([0061]) or speed may be limited by other factors ([0060]). Additionally, at least the presence, position, and speed of an obstacle is determined ([0142]). Obstacle avoidance control may also be executed, at least in the form of speed control, based on an object ahead of the own vehicle and the relative speed with the object ([0091]). These update the optimal path by adjusting the speed at which the vehicle traverses the path and these updates happen based upon the visibility information, which includes dynamic information in the form of relative speed, and this is determining an object based at least in part on visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Ferguson, by incorporating the teachings of Goto, such that images are analyzed to determine the presence of a preceding vehicle, which itself is visibility information, the images including the visibility information is transmitted to an electronic control unit, the travel path is updated based on this information and the relative speed with the preceding vehicle or obstacle, and the vehicle is controlled to adjust the travel path. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers. 

In regards to claim 20, Ferguson, as modified by Goto, teaches the method of claim 19. 
Ferguson also teaches processor executes instructions for controlling the system of Fig 1 ([0052]). When an image is acquired the image may be analyzed to determine a portion of the image that represents a lane of travel ([0074]). The image may be analyzed to determine an object present within the lane ([0081]). 
Goto teaches determining whether or not there is an obstacle on the predicted traveling course of the vehicle ([0143]). When there is not an obstacle on the predicted traveling course, processing is terminated ([0144]). Obstacle information determined includes presence or absence of an obstacle, position, speed, etc. of a preceding vehicle ([0142]). All of these are dynamic information and at least the presence must be determined to be true and the position must be determined to be in the predicted travel path of the vehicle which are therefore also reference conditions. As such, when these conditions are not met, the search for the object stops. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto, such that a specific function of the interface unit is executed by the processor based on dynamic conditions. 
The motivation to do so is that, as acknowledged by Goto, such a modification allows for reliably avoiding an obstacle, while still calculating and maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized improves the safety and comfort of the vehicle and passengers.

In regards to claim 22, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the processor is configured to control the interface unit to generate the first image excluding an object disposed outside the at least one partial area. ([0081] object may be determined to be in lane of travel, then image may be isolated based upon the travel lane alone, disregarding the remaining portion of image data. This excludes an object disposed outside the at least one partial area, where the partial area is the lane of travel.)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, in view of Goto, in further view of Van Dan Elzen et al. (US 20130231830).
In regards to claim 6, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the processor is configured to: 
Ferguson also teaches roadway maps are stored ([0053]), which are used at least in part to determine location of lane boundaries ([0077]). Roadway maps including road boundaries are high definition maps. 
Goto teaches determining whether or not there is an obstacle on the predicted traveling course of the vehicle ([0143]). When there is not an obstacle on the predicted traveling course, processing is terminated ([0144]).
Ferguson, as modified by Goto, does not teach:
determine a predetermined range with respect to the vehicle for sensing the target object by using at least one of a high-definition map or the sensing information, the map information including the high-definition map; and 
control the interface unit to activate or deactivate a function of the image sensor based on whether the target object is sensed within the predetermined range with respect to the vehicle.
However, Van Dan Elzen teaches determining lane points throughout the range of a camera at a selected distance ahead of the vehicle adjusted based upon visibility and weather ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by further incorporating the teachings of Goto and incorporating the teachings of Van Dan Elzen, such that the cameras determine information within a selected distance, and a function of the image sensor is activated or deactivated based upon whether an object is within the selected distance.
The motivation to perform operations based upon a selected distance is that as acknowledged by Van Dan Elzen, such a modification allows for better driver alerts and better autonomous driving control ([0002]-[0005]), thereby improving the safety of the vehicle and passengers. The motivation to deactivate a function of the image is that, as acknowledged by Goto, such a modification allows for maintaining a target travel course ([0006]), which one of ordinary skill in the art would have recognized also improves the safety and comfort of the vehicle and passengers.

In regards to claim 7, Van Dan Elzen teaches varying a selected distance to determine lane markings within based upon weather conditions ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto and Van Dan Elzen, by further incorporating the teachings of Van Dan Elzen, such that the selected distance is varied based upon weather conditions. 
The motivation to do so is that, as acknowledged by Van Dan Elzen, such a modification allows for better driving alerts and better autonomous driving control ([0002]-[0005]), thereby improving the safety of the vehicle and passengers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, in view of Goto, in further view of Yan et al. (US 20190241123).
In regards to claim 15, Ferguson, as modified by Goto, teaches the device of claim 14.
Ferguson, as modified by Goto, does not teach: wherein the processor is configured to control the interface unit to activate the at least one of the plurality of image sensors, and to deactivate unselected image sensors among the plurality of image sensors.
Yan teaches selecting a camera from among a plurality of cameras on a vehicle best equipped to image the given situation, activate that camera, and deactivate the other cameras ([0022], [0027]). While this is shown as applied to a side camera, one of ordinary skill would have a recognized camera pointing in any direction is equally applicable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the vehicle control system of Ferguson, as already modified by Goto, by incorporating the teachings of Yan, such that when images are taken, one camera is activated and the others are deactivated.
The motivation to do so is that, as acknowledged by Yan, such a modification allows for capturing higher quality images with greater reliability and thereby improves the safety of the vehicle ([0003]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, in view of Goto, in further view of Cordell et al. (US 10503988).
In regards to claim 21, Ferguson, as modified by Goto, teaches the device of claim 1, wherein the guide information includes a size and a shape of a boundary that surrounds the region corresponding to the at least one partial area. ( [0076]boundaries of roads and lanes and the locations of boundaries within an image map are determined. As the boundary of a lane of travel is defined, the shape of the lane is defined as well, and as such the shape of the region corresponding to the at least one partial area too must necessarily be defined. [0063] the range of points may be determined using structured light techniques, where the range of boundaries within the image provides the size of the region.)
Ferguson, in view of Goto, does not teach: 
wherein the target object includes a destination sign or a traffic sign, and 
However, Cordell teaches using overhead exit signs to determine an improved traffic guidance system (Col 8 lines 2-6). This allows for detecting the lane of the vehicle and then changing lanes to better prepare for taking an exit, for example (Col 8 lines 17-25). Likewise, within the United States, highway signs by regulation denote a lane they are associated with, and as such a target sign equally denotes a target lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Ferguson, as already modified by Goto, by incorporating the teachings of Cordell, such that a sign can be determined as a target object denoting a specific region, such as a lane, that the vehicle is traveling in. 
The motivation to include a sign as a target object is that, as acknowledged by Cordell, this allows for a better traffic guidance by improving the determination of the location of the own vehicle (Col 8 lines 2-6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stentz et al. (US 20180209801) teaches using sensors and map data to optimize a route, including the case of a merging road. 
Nobuaki et al. (JP H11237917) teaches deactivating or activating sensors based upon the driving situation and environment of the vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661